Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/23/2022.  Applicant's election with traverse of claims 1-14, 20 in the reply filed on the above date is acknowledged.  The traversal is on the ground(s) that the Office “must explain why there would be a serious burden on the examiner if restriction is not required.”.  This is not found persuasive because, as stated in the restriction requirement, applicant must submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case, which the applicant has not provided. Nevertheless, the Office notes it appears that Applicant has failed to review the entirety of the document provided by Applicant. The Office already established that “the product as claimed can be used in a materially different process of using that product, such as process that does not require the steps and specific order of steps such as receiving crude oil, performing winterization, mixing, placing, filtering, performing, mixing, etc.”  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 20, Applicant provided “An closable”. Applicant’s use of the word “An” raises the question as to whether intends additional language and therefore Applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-14 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin (5021351) in view of Fredland (8469225) and Kremen (20020029635).
Ervin discloses:
1. An closable container (figs 1-9) comprising: (a) tub (11) includes at least: (1) a base wall, including a floor of the tub (15 with top surface); (2) one or more side walls defining a junction with the base wall (17 with portion that meets and between 15) and extending from the junction to a rim (adjacent 20), the one or more side walls including one or more interior surfaces that together with the floor define an interior chamber of the tub (inside of the device); (b) lid configured to sealingly mate with the one or more side walls via the rim (capable of performing the above intended use, such as shown connecting in fig 7, 8); with the exception of the following which is disclosed by Fredland: semi-rigid and composed at least partly of silicone (abstract).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ervin in view of Fredland (by providing that the entire device is made of silicone, including both the tub and lid) in order to provide that the device travels without fear of breakage or injury; with the exception of the following which is disclosed by Kremen: at least one window formed in at least one side wall of the one or more side walls that is at least one of at least partially transparent or translucent (fig 1c, paragraph 17).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Kremen (by provide the above window to the side wall of the device) in order to provide the means to measure the contents, thus assisting the user with its intended purpose of holding specific and specific amount of contents.

The Combined Reference discloses:
2. The closable container of claim 1, wherein the at least one window includes at least one measurement line at least one of embossed or formed in material of the at least one window.  The above claims is being treated as product-by-process limitations (such as to embossed) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Nevertheless, Kremen discloses the above (paragraph 15).

3. The closable container of claim 2, wherein the at least one window includes at least one interior measurement line that is at least one or embossed or formed on an interior side, facing the interior chamber, of the at least one window and at least one exterior measurement line that is at least one or embossed or formed on an exterior side of the at least one window.  The prior art does not appear to discloses whether the lines are inside in combination with outside (as provided in paragraph 21).  Official Notice is taken, that it is old and conventional to provide a combination of the above. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to wherein the at least one window includes at least one interior measurement line that is at least one or embossed or formed on an interior side, facing the interior chamber, of the at least one window and at least one exterior measurement line that is at least one or embossed or formed on an exterior side of the at least one window in order to provide a combination of both tactile surfaces for Braille purposes while also providing internal surfaces for assisting in the procedure of measuring.

4. The closable container of claim 1, wherein the junction defines a first band circumscribing the tub that has a thickness that is at least twice as great as a thickness of at least a portion of the one or more side walls that is not associated with a band (1 in the figure of Ervin below).  Further, though not required, the Office notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness in order to provide increased thickness at the band in order to provide improve strength at a corner, or to lower the thickness of the side wall as to save unrequired material and to improve weight properties.

    PNG
    media_image1.png
    247
    322
    media_image1.png
    Greyscale

5.) The closable container of claim 4, wherein the one or more side walls define a second band spaced from first band, the second band having a thickness that is at least twice as great as the thickness of the at least a portion of the one or more side walls that is not associated with a band (2 in the above).  Further, though not required, the Office notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness in order to provide increased thickness at the band in order to provide improve strength at a corner, or to lower the thickness of the side wall as to save unrequired material and to improve weight properties.

6. The closable container of claim 1, wherein the interior chamber includes at least one or more inclined interior bottom surfaces that extend from the junction, the one or more inclined interior bottom surfaces defining at least a first diameter at the junction and further defining at least a second diameter at an end of the one or more inclined interior bottom surfaces, the second diameter being greater than the first diameter (Ervin as shown in the above figure adjacent 21 at each ends) .

7. The closable container of claim 1, wherein the one or more sidewalls define one or more rigid edges (Ervin adjacent 12).

8. The closable container of claim 7, wherein the one or more rigid edges define a thickness that is greater than a thickness of one or more portions of the one or more side walls that are not associated with the one or more rigid edges (adjacent 20 is greater than side thickness in Ervin.

9.The closable container of claim 7, wherein the one or more rigid edges and the rim of the one or more side walls define one or more corners (such as at a portion of an edge of Ervin; further if there any question to the above, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape (such as to a rectangle) because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).) and wherein the one or more corners are configured to function as one or more pour spouts, one or more portions of the one or more side walls being at least one of squeezable or deformable to facilitate use of the one or more corners as one or more pour spouts, the one or more pour spouts being suitable for pouring liquid from the interior chamber via the one or more pour spouts (the Office notes that the material of the device is made of silicone and is capable of the above intended use of being squeezed due to its inherent described flex and bendability).

10-12 The closable container of claim 1, wherein the lid and the one or more side walls are configured with a channel closure system, the channel closure system including a channel defined by the lid that is configured to contact one or more upper interior surfaces and one or more upper outer surfaces of the one or more side walls when the rim is inserted into the channel;  wherein the channel of the channel closure system includes a gripping feature that is configured to provide contact friction between the channel and at least one of the one or more upper interior surfaces or the one or more upper outer surfaces of the one or more side walls when the rim is inserted in the channel; wherein the gripping feature includes at least one or more ridges in the channel. Official Notice is taken, that it is old and conventional to replace one known closure system for another known closure system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to wherein the lid and the one or more side walls are configured with a channel closure system, the channel closure system including a channel defined by the lid that is configured to contact one or more upper interior surfaces and one or more upper outer surfaces of the one or more side walls when the rim is inserted into the channel;  wherein the channel of the channel closure system includes a gripping feature that is configured to provide contact friction between the channel and at least one of the one or more upper interior surfaces or the one or more upper outer surfaces of the one or more side walls when the rim is inserted in the channel; wherein the gripping feature includes at least one or more ridges in the channel.in order to provide a together seal, thus further performing its intended purposes of protecting desired contents.

13. The closable container of claim 1, further comprising: a lid deboss as part of the lid; and wherein the base wall is configured for insertion into the lid deboss (as in fig 8 with adjacent 25 and adjacent 27 in Ervin).

14. The closable container of claim 1, wherein each of the tub and the lid are composed at of at least 90 percent food-grade silicone (Fredland already provided that the device is made from silicone).

15. The closable container of claim 1, wherein the one or more side walls define at least one of a hexagon, a circle, an octagon, a triangle, or a rectangle in a top view (circle in Ervin).

Ervin discloses: 
20. An closable container (figs 1-9) comprising: (a) tub (11) that includes at least:(1) a base wall, including a floor of the tub (15 with top surface); (2) one or more side walls defining a junction with the base wall (17 with portion that meets and between 15) and extending from the junction to a rim (adjacent 20), the one or more side walls including one or more interior surfaces that together with the floor define an interior chamber of the tub (inside of the device), the junction defines defining a band circumscribing the tub that has a thickness that is at least twice as great as a thickness of at least a portion of the one or more side walls (1 in the figure of Ervin above); and and (b) a lid configured to sealingly mate with the one or more side walls via the rim (capable of performing the above intended use, such as shown connecting in fig 7, 8), the lid configured with a channel for insertion of the rim in the channel (channel beneath 31 capable of performing the above intended use, such as shown in fig 8); with the exception of the following which is disclosed by Fredland: semi-rigid and composed at least partly of silicone (abstract).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ervin in view of Fredland (by providing that the entire device is made of silicone, including both the tub and lid) in order to provide that the device travels without fear of breakage or injury; with the exception of the following which is disclosed by Kremen: at least one window formed in at least one side wall of the one or more side walls that is at least one of at least partially transparent or translucent (fig 1c, paragraph 17).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Kremen (by provide the above window to the side wall of the device) in order to provide the means to measure the contents, thus assisting the user with its intended purpose of holding specific and specific amount of contents.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735